PER CURIAM.
John Oyer and Michael Johnson appeal the district court’s1 orders dismissing their civil-rights action for failure to state a claim and failure to provide proof of service, and denying their motions for reconsideration and relief from judgment. Having carefully reviewed the entire district court file, we deny appellants’ motion to supplement the record. We affirm the judgment for the reasons the district court provided in its various rulings. See 8th Cir. R. 47B.

. The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri.